Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 27-35, 37-47 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim27 recites a data processing system for producing video-embedded PDF files from an input video file having a file size and a playback length, the system comprising: one or more processors; a memory including one or more digital storage devices; a plurality of instructions stored in the memory and executable by the one or more processors to: reduce the file size of the input video file while maintaining the playback length of the input video file; convert the input video file to a standard video format; wherein converting the input video file includes: using a first video converter tool to convert the input video file to a selected video format and storing a resulting video file as a first temporary video file in the memory; and wherein reducing a file size of the input video file includes: comparing a file size of the first temporary video file to a preselected threshold, and, in response to the file size being greater than the preselected threshold, reducing a video bit rate of the first temporary video file using a second video converter tool, and storing a resulting file as a second temporary video file in the memory; and producing an output PDF file that is readable by a PDF reader program, wherein the output PDF file includes contents of the input PDF file, and the second temporary video file is embedded in the output PDF file and is playable within the PDF reader program and satisfies a maximum file size limit.
 wherein converting the input video file includes storing a resulting video file as a first temporary video file in the memory; and wherein reducing the file size of the input video file includes: comparing a file size of the first temporary video file to a preselected threshold size, in response to the file size of the first temporary video file being greater than the preselected threshold size, modifying a video bit rate of the first temporary video file and storing a resulting video file as a second temporary video file in the memory, comparing a file size of the second temporary video file to the preselected threshold size, in response to the file size of the second temporary video file being greater than the preselected threshold size, comparing the file size of the first temporary video file to the file size of the second temporary video file, and selecting a smaller video file of the first temporary video file and the second temporary video file; and wherein the output PDF file includes contents of the input PDF file, and the selected smaller video file is embedded in the output PDF file.
The closest prior arts, Lui et al US 2008/0298469, Oxman et al US 2009/0055005, either singularly or in combination, fails to anticipate or render the above underlined limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484